Citation Nr: 0404561	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-13 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis, to include as due to exposure to herbicides. 

2.  Entitlement to service connection for mild emphysema, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff



INTRODUCTION

The veteran had active service from March 1967 until March 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran had service in the Republic of Vietnam 
between January 9, 1962, and May 7, 1975.  

2.  The evidence of record does not show that the veteran's 
currently diagnosed rheumatoid arthritis is causally related 
to service.

3.  The evidence of record does not establish a current 
diagnosis of mild emphysema.


CONCLUSIONS OF LAW

1.  Rheumatoid arthritis was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred therein including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307(a)(6)(d), 3.309(e) (2003).

2.  Mild emphysema was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred therein including as secondary to herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307(a)(6)(d), 3.309(e).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO's January 2002 rating decision and April 2003 
Statement of the Case apprised the veteran of the reasons and 
bases for the VA decision, as well as the applicable law.  A 
July 2001 letter apprised the veteran of the information and 
evidence he needed to submit to substantiate his claim.  With 
regard to VA's development assistance, the July 2001 letter 
shows the RO notified the veteran of the VCAA, and described 
the efforts being undertaken by the RO with regard to his 
appeal.  Further letters to the veteran, dated in September 
2001, November 2001 and December 2001 kept him abreast of the 
RO's progress in developing his claim.  Finally, further 
information regarding VA's duty to assist was also detailed 
in the April 2003 statement of the case, complementing the 
notice provided in the letters beforehand.  Based on the 
above, the Board finds that the requirements under the VCAA 
with respect to the duty to notify have been satisfied in 
this case and that no further notice is required.

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

VA's duty includes making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any other source.  The veteran 
is also required to provide the information necessary to 
obtain this evidence, including authorizations for the 
release of medical records.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical records are affiliated with the claims file.  
Moreover, private and VA post service clinical reports are 
included in the record.  

Additionally, the Board has considered whether the VCAA 
requires that the veteran be provided with an examination in 
this case.  In this vein, the law provides that the 
assistance offered by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination is deemed "necessary" if the evidence of 
record (lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 U.S.C.A. §5103A(d)(2).  

In the veteran's case at hand, the evidence does not indicate 
that the claimed disabilities or symptoms may be associated 
with the veteran's active service.  In fact, the medical 
evidence reveals the opposite, as a November 2001 letter from 
private physician SJW(initials), MD, denied a causal 
relationship between the veteran's rheumatoid arthritis and 
active service.  Thus, in the circumstances of this case, 
there is no need for a VA examination.

In consideration of the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained and the veteran himself indicated in 
correspondence received in March 2003 that he had nothing 
further to submit.  


Criteria

Service Connection-in General

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as osteoarthritis or 
bronchiectasis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  

A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary bass for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.


The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

38 U.S.C.A. § 1132 provides that every person employed in the 
active military, naval, or air service, in peacetime, for six 
months or more shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where evidence 
or medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment.  
Id.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


Herbicide Exposure

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  38 C.F.R. § 3.307(a)(6)(iii).  




The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents are 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e).  

Furthermore, even if a veteran does not warrant presumptive 
service connection based on exposure to an herbicide agent, 
he or she is not precluded from otherwise establishing 
service connection by proof of direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii).

VA General Counsel has stated that service in a deep-water 
vessel in waters offshore the Republic of Vietnam does not 
constitute service "in the Republic of Vietnam."  See 
VAOPGCPREC 27-97.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, type II 
diabetes mellitus, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term 
"soft-tissue sarcoma" includes epithelioid sarcoma.  38 
C.F.R. § 3.309(e).  


The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within thirty years, after the last date 
on which the veteran was exposed to a herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be taken to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600, 42,604 (June 
24, 2002).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (CAFC) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  


Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person.  
38 C.F.R § 3.159(a)(1).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.  

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports or analyses.  See 38 C.F.R § 3.159(a)(2).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Service Connection for Rheumatoid Arthritis

Factual Background

The veteran's March 1967 induction examination revealed no 
abnormalities.  In a report of medical history completed at 
that time, he denied swollen or painful joints.  He also 
denied arthritis/rheumatism.  

During service, there is no record of any complaints of, or 
treatment for, rheumatoid arthritis.  The veteran's 
separation examination in May 1969 was normal.  Swollen or 
painful joints and arthritis/rheumatism were again denied in 
a contemporaneous report of medical history.  

Following service, the veteran was treated at the Physician's 
Clinic in Nebraska City, Nebraska, for complaints of non-
radiating back pain.  The diagnosis was low back pain, which 
was believed to be a ligamentous problem.  

In April 1995, treatment reports from the Physician's clinic 
reveal complaints of joint pain and stiffness.  He stated 
that the problem arose about 3 weeks prior.  Objectively, the 
veteran had good range of motion without crepitation in the 
affected joints, which were identified as the knees and 
shoulders.  There was no muscle wasting, no red hot joints 
and no effusions.  The assessment was arthralgia and myalgia, 
possibly a fibromyalgia syndrome.  

An additional treatment record dated April 1995 revealed that 
the veteran was positive for rheumatoid factor.  Rheumatoid 
arthritis was suspected.  

In a May 1995 treatment report from the Physician's Clinic, 
the veteran rated his joint pain as a 3 out of 10, with 10 
being the most severe pain.  He specifically complained about 
pain in the balls of his feet, though occasionally other 
(unspecified) joints bothered him as well.  A medication 
change was recommended later that month, to which the veteran 
responded favorably.

In a November 1995 treatment report, the veteran stated that 
his rheumatoid arthritis was improving and that he was 
essentially asymptomatic at that time.  

August 1996 x-rays taken at the Internal Medicine Associates 
demonstrated erosive rheumatoid arthritis.

Physician's Clinic treatment reports dated in September 1996 
revealed further care for rheumatoid arthritis.  Another 
medication change, to Solganal, was prescribed.  

Treatment reports written by SJW, MD, and dated from 1999 to 
2001, demonstrate care for rheumatoid arthritis.  Overall, 
such reports demonstrated that the veteran was doing well.  
However, a June 1999 report noted a recent flare-up, which 
the veteran described as the worst he had ever experienced.  
That flare-up lasted for approximately 16 hours and then 
resolved on its own.  He reported about 30 minutes of morning 
stiffness daily.  

Objectively, there was swelling of the right 3rd and 4th 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints, the left 3rd MCP joint and the left 2nd- 5th PIP 
joints.  A September 1999 report indicated pain of 1-2 on a 
10 scale, with about 20 minutes of morning stiffness.  
Objective evidence of swelling was again noted.  By December 
1999, the veteran was reporting very little pain and only 15 
minutes of morning stiffness.  

Further treatment reports from Dr. SJW show no significant 
changes in the veteran's condition until May 2001.  At that 
time, he reported increased pain involving his fingers, 
wrists and knees.  He stated that his joints were aggravated 
due to increased work activities.  He reported 2 hours of 
morning stiffness.  Dr. SJW recommended that the veteran add 
Arava to his treatment program, and he agreed.  Subsequent 
reports reveal that the veteran was doing well.  In the most 
recent report, in October 2001, he rated his pain as a 1 out 
of 10.  Swelling was confined to the fingers and only 10 
minutes of morning stiffness was reported.  

Treatment reports dated in March 2001 and April 2001 from the 
Physician's clinic again indicated diagnoses of arthritis.


Also in March 2001, the veteran was treated at the VA Medical 
Center in Lincoln, Nebraska.  He reported a history of 
rheumatoid arthritis since 1997.  The veteran also related a 
history of exposure to Agent Orange during service.  He 
stated that his last flare-up of arthritis had occurred in 
January 2001.  He explained that during such periods his 
hands would usually turn red and swell.  He reported current 
pain in his hands, fingers and knees.  He received a physical 
examination, and one of the resulting diagnoses was that of 
rheumatoid arthritis, which was treated with Gold, Celebrex 
and Prednisone.  

Finally, a November 2001 letter written by Dr. SJW indicated 
that he had treated the veteran for rheumatoid arthritis 
since August 1996.  He added that the veteran's joint disease 
likely dated back two years earlier than that first visit.  
He opined that the veteran's rheumatoid arthritis was not 
related to or aggravated by his military service. 


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) 

(Observing that in a case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

In the present case, the veteran is contending exposure to an 
herbicide agent during active duty.  His military records 
reflect service in the Republic of Vietnam between January 9, 
1962, and May 7, 1975.  As such, the veteran is presumed to 
have been exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, there is no affirmative 
evidence to establish otherwise.  Thus, the presumption is 
not rebutted here.  Id.

Thus, based on the foregoing, it is established that exposure 
to an herbicide agent occurred during the veteran's active 
service.  This entitles the veteran to a presumptive grant of 
service connection for any disability listed under 38 C.F.R. 
§ 3.309(e).  However, rheumatoid arthritis is not among the 
listed disabilities under that provision.  Thus, the 
presumption afforded under 3.309(e) cannot provide the basis 
for a grant of service connection.

The Board has also considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), arthritis is regarded as a 
chronic disease.  However, in order for the presumption to 
operate, such disease must become manifest to a degree of 10 
percent or more within 1 year from the date of separation 
from service.  See 38 C.F.R. § 3.307(a)(3) (as amended by 67 
Fed. Reg. 67792-677793 (Nov. 7, 2002)).  The veteran 
separated from service in March 1969 and he was not diagnosed 
with rheumatoid arthritis until 1995.  Thus, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

In the present case, there is no doubt as to the existence of 
a current disability.  Indeed, numerous treatment reports 
contain clear diagnoses of rheumatoid arthritis.  However, 
the remaining elements of a service connection claim have not 
been satisfied.  

Specifically, there is no evidence to establish an in-service 
incurrence of rheumatoid arthritis.  In fact, the service 
medical records showed no complaints or treatment for that 
disorder and in-service physical examinations were normal.  

Moreover, the first diagnoses of arthritis did not occur 
until 1995, more than 25 years following separation from 
service.  Finally, the medical evidence, while revealing 
current treatment for rheumatoid arthritis, contains no 
competent opinion of etiology linking or even suggesting that 
the condition was causally related to active service.  

In fact, the claims file contains competent evidence, from 
Dr. SJW, rejecting a causal relationship between the 
veteran's rheumatoid arthritis and active service.  As that 
opinion was authored by a physician who, at the date of its 
writing, had treated the veteran for 5 years for rheumatoid 
arthritis, the Board finds it to be highly probative.  It is 
further noted that the opinion of Dr. SJW is not refuted by 
any other medical evidence of record. 

Based on all of the foregoing, the Board finds that the 
requirements to establish a grant of service connection have 
not been met.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).
Accordingly, the claim must fail.  


Service Connection for Mild Emphysema

Factual Background

The veteran's March 1967 induction examination revealed no 
pertinent abnormalities.  In a report of medical history 
completed at that time, he indicated asthma and shortness of 
breath.  

During service, there is no record of any complaints of, or 
treatment for, a respiratory disorder.  The veteran's 
separation examination in May 1969 was normal.  At that time, 
he denied a history of asthma and shortness of breath.  

Following service, the veteran was treated at the VA Medical 
Center in Lincoln, Nebraska.  In a treatment report dated in 
March 2001, the veteran reported a history of hay fever as a 
child.  He also stated that he was diagnosed with mild 
emphysema in 1982.  At that time, he had been smoking 3 packs 
of cigarettes per day, for 20 years.  The veteran quit 
smoking in 1982 and had not been bothered by asthma, 
pneumonia or bronchitis since then.  After an examination, he 
was diagnosed with a history of mild emphysema.  

In May 1992, treatment reports from the Physician's Clinic 
reveal complaints of hay fever.  The veteran was bothered by 
mowing his lawn.  The symptoms progressively worsened over 
the course of the summer and into the fall until the frost.  
The diagnosis was allergic rhinitis.  There were no findings 
relative to emphysema.  

A July 1996 treatment report from the Physician's Clinic 
contained an impression of sinusitis.  There were no 
complaints or findings of emphysema or any other respiratory 
disorder.  

In a letter dated November 2001, Dr. SJW declined to comment 
on the etiology of the veteran's respiratory issues.  It 
appears that he had treated the veteran solely for his 
rheumatoid arthritis.  


Analysis

In the present case, the medical evidence suggests that a 
respiratory disorder existed prior to the veteran's active 
service.  However, as previously discussed, the veteran's 
induction examination showed no respiratory disorders.  In 
this vein, it is reiterated that a veteran will be considered 
to have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

In the veteran's case at hand, due to the normal findings at 
the time of the induction into active service, the 
presumption of soundness controls.  Moreover, while the 
veteran historically reports a diagnosis of mild emphysema in 
1982, this, standing alone, does not constitute "clear and 
unmistakable evidence" to rebut that presumption.  
Accordingly, the veteran is deemed to have been of sound 
health upon entering active duty.  Thus, the ensuing analysis 
focuses on whether a respiratory disorder was incurred in 
service.

In the present case, the veteran is contending exposure to an 
herbicide agent during active duty.  His military records 
reflect service in the Republic of Vietnam between January 9, 
1962, and May 7, 1975.  As such, it is presumed that the 
veteran was exposed to an herbicide agent.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  Moreover, there is no affirmative 
evidence to establish otherwise.  Thus, the presumption is 
not rebutted.  Id.

Thus, based on the foregoing, it is established that exposure 
to an herbicide agent occurred during the veteran's active 
service.  This entitles the veteran to a presumptive grant of 
service connection for any disability listed under 38 C.F.R. 
§ 3.309(e).  

However, wile respiratory cancers are included among the 
listed disabilities under 38 C.F.R. § 3.309(e), non-cancerous 
disabilities such as emphysema are not.  Thus, the 
presumption afforded under 3.309(e) cannot provide the basis 
for a grant of service connection.

The Board has also considered whether presumptive service 
connection for chronic diseases is warranted in the instant 
case.  However, under 38 C.F.R. § 3.309(a), emphysema is not 
considered to be a chronic disease.  Thus, 38 C.F.R. 
§ 3.309(a) cannot serve as a basis for an award of service 
connection in this case.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.

In the present case, the evidence fails to establish a 
current disability.  Indeed, the only diagnosis of record 
concerning emphysema, found in a March 2001 VA treatment 
report, is noted as being by history.  No other medical 
evidence provides a definitive diagnosis.  

Considering the facts discussed above, an award of service 
connection is not justified here.  The Board finds support 
for this conclusion in a decision of the CAVC, which 
interpreted the requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

In summary, inasmuch as the veteran has no current diagnosed 
condition of mild emphysema, the preponderance of the 
evidence is against the veteran's claim and service 
connection for such is not warranted.  See Rabideau and 
Chelte, both supra.   See also Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  Accordingly, the veteran's claim of service 
connection for mild emphysema must fail.  The benefit sought 
on appeal is denied.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for mild emphysema is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



